By the Court.
The entry of a judgment for “legal costs,” without specifying the amount, has been adjudged erroneous and cause of reversal; so has an entry, in figures, of the judgment for costs. It was also adjudged, before the act of February, 1812, that the judgment is an entirety, so that if erroneous as to costs it must be reversed in the whole, and cannot be reversed as to the costs and affirmed as to the debt. Hay v. Imlay, Pen. 833. The exception now taken is therefore fatal to the present judgment unless the case is within the section relied on. But it is manifest, that section extends only to errors or mistakes which this court can correct, such as the cases which have frequently been before this court, of judgments for items of costs which ought not to have been allowed and judgments including the costs of both parties. Where, however, the judgment ascertains no specific amount of costs or is entered in figures, this court cannot reach and correct the error in the form of the judgment or in the entry on the docket.
Judgment reversed.